Opinión concurrente y de conformidad emitida por la
Juez Asociada Señora Naveira De Rodón.
El 24 de octubre de 1986, Cayetano Lasso De la Vega, Luis Lasso De la Vega López y Nancy Lasso De la Vega López presentaron ante el Tribunal Superior, Sala de Ca-guas, una demanda contra la Iglesia Cristiana Pentecostal La Nueva Jerusalem (en adelante Iglesia), Reinaldo Ríos López, Alfonso Ríos López y Juan Ríos López.(1) Alegaron que Cayetano Lasso De la Vega era dueño de una propie-dad sita en el Km. 4.4 de la Carretera 765 del Barrio Bo-rinquen en Caguas, donde los demandantes tenían consti-tuido su hogar. En las cercanías radica la Iglesia, cuyo ministro es el codemandado Reinaldo Ríos López. Los otros dos codemandados, de una forma u otra, dirigen la Iglesia.
*227Continuaron alegando que los codemandados celebra-ban servicios los martes, miércoles y viernes de 6:00 de la tarde a 10:00 de la noche, y los domingos de 9:00 de la mañana á 1:00 de la tarde. “Durante la celebración del servicio los demandados, en unión a su feligresía, habla[ban] en alta voz, grita[ban] y utiliza[ban] instru-mentos musicales a volúmenes exagerados. Además, ha[bían] instalado bocinas en las afueras del edificio que magnifican los ruidos.” Apéndice, Anejo V, pág. 27. A los demandantes esta actividad les imposibilitaba la vida en privacidad y menoscababa el valor de su propiedad.
Aseveraron, también, que no tenían remedio rápido y eficaz en ley para proteger su derecho a la privacidad y al disfrute de la propiedad, ante lo cual solicitaron una orden de entredicho provisional e injunction preliminar y permanente. Reclamaron, además, cuarenta mil dólares ($40,000) por concepto de sufrimientos y angustias menta-les, y quince mil dólares ($15,000) por el valor disminuido de su propiedad.
Los demandantes impugnaron la constitucionalidad de la Ley sobre Perturbación o Estorbo, Art. 277 del Código de Enjuiciamiento Civil, Ley Núm. 22 de 29 de abril de 1974 (32 L.P.R.A. sec. 2761), y del Reglamento para el Control de la Contaminación por Ruidos de la Junta de Calidad Ambiental, vigente en esos momentos, de 25 de febrero de 1987.(2) Dentro de este mismo procedimiento también im-pugnaron la constitucionalidad de la See. 5 de la Ley Núm. 21 de 29 de abril de 1974 (33 L.P.R.A. sec. 1447). El 29 de octubre de 1987 el tribunal dictó una orden de entredicho provisional y señaló vista para el injunction preliminar. El 10 de noviembre se celebró la vista y dictó injunction preliminar. El Estado intervino para sostener la constitu-cionalidad de estas disposiciones.
*228Luego de una serie de trámites procesales, el 31 de marzo de 1987 el tribunal dictó sentencia en rebeldía me-diante la que concedió el injunction permanente solicitado, diez mil dólares ($10,000) por concepto de angustias men-tales y diez mil dólares ($10,000) por violación al derecho a la intimidad, además de tres mil dólares ($3,000) en hono-rarios de abogado. Inconformes con esta decisión, los de-mandados presentaron una moción de relevo de sentencia al amparo de la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Entre los fundamentos aducidos no figuró la falta de jurisdicción sobre la persona por no haber sido emplazados. Solicitaron que se dejase sin efecto la senten-cia, se señalase “fecha para la vista del caso” y se trasla-dase el mismo al foro administrativo. El 13 de mayo de 1987 el tribunal dejó sin efecto esta sentencia.
Una vez celebrada la vista en los méritos, el tribunal dictó la sentencia, que es objeto de estos recursos, en la cual decretaba la inconstitucionalidad de las disposiciones legales impugnadas y expedía el injunction permanente de estorbo público. Ordenó a los demandados “tomar las me-didas necesarias para controlar las emisiones de sonido en la iglesia”. Sentencia, pág. 11. (3) También, condenó a los demandados a pagar solidariamente la cantidad de cin-cuenta mil dólares ($50,000) por concepto de daños por an-gustias mentales(4) y quince mil dólares ($15,000) por vio-lación al derecho a la intimidad y propiedad, más tres mil quinientos dólares ($3,500) en honorarios de abogado.
Con posterioridad a esta sentencia, el señor Lasso De la *229Vega vendió la propiedad. Con relación a un procedimiento de desacato promovido por la parte demandante, las partes estipularon que el injunction decretado se había convertido en académico. El tribunal acogió esta posición, mas sin embargo, dejó en efecto el decreto de inconstitucionalidad de las Leyes Núm. 22 y 21, supra, y la determinación de daños.
I
En lo que se refiere al injunction, además de encontrar probadas las alegaciones básicas de la demanda, el tribunal hizo las determinaciones de hecho siguientes:
2. En 18 de noviembre de 1985, el codemandante Cayetano Lasso presentó una querella ante la Junta de Calidad Ambien-tal de Puerto Rico. Esta agencia sólo tiene dos (2) inspectores de ruidos para atender alrededor de 3,000 querellas en toda la Isla; y en consecuencia concluir la investigación de una quere-lla toma un promedio de 256 días. La primera visita para ins-peccionar si el ruido es excesivo se realiza de acuerdo al área que pertenezca la querella y el plan de inspecciones. Esta pri-mera visita puede tardar meses y mientras se realiza dicha inspección el ruido excesivo puede continuar sin que el ciuda-dano tenga recurso legal. De igual manera el ruido excesivo de naturaleza religiosos [sic] que se prolongue por una o dos sema-nas solamente puede quedar fuera del alcance de los dos ins-pectores de Calidad Ambiental que confesaron, no son suficien-tes para atender eficazmente todas las querellas que se reciben. Por su parte la Policía de Puerto Rico al ser llamada a interve-nir con el ruido exagerado se niega a intervenir por exclusión de la Ley #120-de 1974 en cuanto a ruidos religiosos de la categoría criminal como ruidos innecesarios.
Para determinar si se violó el Reglamento Sobre Control de Ruido, el inspector debe realizar tres (3) investigaciones sobre el terreno. En este caso sólo se hizo una que arrojó 62 decibeles. El Director de la División Legal de la Agencia opinó que el Reglamento sobre Control de Ruidos que estaba vigente cuando se hizo la única inspección era inconstitucional, porque permi-tía que las propias iglesias participaran en la determinación administrativa.
*230Cabe añadir que el uso de vehículos oficiales rotulados con el sello de la agencia permite que los miembros de las iglesias se percaten de la presencia del inspector y disminuyan los ruidos durante el tiempo que dura la inspección. Y así ocurrió en este caso por lo que la medición no refleja la realidad.
3. La falta de acción de la Junta de Calidad Ambiental, obligó al codemandante Lasso a presentar una querella en ARPE en 10 de enero de 1985, sobre posibles violaciones por parte de la iglesia al Reglamento de Zonificación. ARPE no determinó vio-lación a su Reglamento.
4. La futilidad de los recursos administrativos ante los ruidos insoportables producidos en el templo movió al señor Lasso a someter querellas en la Policía de Puerto Rico. Las disposicio-nes de ley que eximen los ruidos de cultos religiosos del alcance del Código Penal impidieron que se le diera curso a estas querellas. La propia Policía de Puerto Rico le recomendó a dicho codemandante que colocara bocinas en su hogar y las utili-zara cuando la iglesia celebrara culto. El codemandante obede-ció la instrucción que le dio la Policía, adquirió bocinas y las utilizó conforme a las instrucciones que recibió de los agentes del orden público para contrarrestar el ruido. Ello denota la desesperación de esta persona ante la intranquilidad de su fa-milia .... Sentencia, págs. 3 y 4.
Así las cosas, el 28 de diciembre de 1987 la parte de-mandada presentó un escrito de apelación en el que ale-gaba la comisión de diez (10) errores. Entre éstos plantea-ron la inconstitucionalidad de las Leyes Núms. 21 y 22, supra, y la suficiencia de la prueba respecto a los daños concedidos.(5)
*231El Estado, inconforme también con las declaraciones de inconstitucionalidad, presentó solicitud de revisión limi-tada a este planteamiento. Alegó la comisión de tres (3) errores:
PRIMER ERROR
El Honorable Tribunal Superior incurrió en error al resolver que la Ley Núm. 22 del 29 de abril de 1974 Art. 277 del Código de Enjuiciamiento Civil y las secciones 1443 y 1447 del Código Penal son inconstitucionales.
SEGUNDO ERROR
El Honorable Tribunal incurrió en error al examinar la vali-dez constitucional de la Ley Núm. 22 supra a la luz de la cláu-sula constitucional de separación de Iglesia y Estado, cuando dicha disposición establece que la Junta de Calidad Ambiental tendrá jurisdicción exclusiva en primera instancia para diluci-dar todo lo relacionado con el culto público practicado por las diferentes religiones.
TERCER ERROR
El Honorable Tribunal Superior incurrió en error al exami-nar la validez constitucional de las secciones 1443 y 1447 del Código Penal a la luz de planteamientos de separación de Igle-sia y Estado y debido proceso de ley sustantivo y derecho de intimidad. Más aún en un caso en que el demandante carecía de capacidad jurídica para impugnar la validez constitucional del estatuto penal. Informe del Procurador General, pág. 4.
Decidimos revisar. Consolidamos los recursos y expedimos.
HH I — I
El impugnado Art. 277 del Código de Enjuiciamiento Civil, Ley Núm. 22, supra, establece lo siguiente:

See. 2761. Perturbación, definición; acción para obtener su cese.

Todo lo que fuere peijudicial a la salud, indecente u ofensivo a los sentidos, o que interrumpa el libre uso de la propiedad, de modo que impida el cómodo goce de la vida o de los bienes, constituye una perturbación que da lugar a una acción. Dicha acción podrá ser promovida por cualquiera persona cuyos bie-nes hubieren sido perjudicados o cuyo bienestar personal resulte *232menoscabado por dicha perturbación; y la sentencia podrá or-denar que cese aquélla, así como decretar el resarcimiento de los perjuicios; lo aquí provisto no podrá aplicarse a las actividades relacionadas con el culto público practicado por las diferentes religiones; Disponiéndose, que nada de lo aquí dispuesto limi-tará los poderes de la Junta de Calidad Ambiental para pro-mulgar los reglamentos a que está autorizada por ley. (Énfasis suplido.)
Como se puede apreciar, con relación a la Ley Núm. 22, supra, estamos frente a la declaración de inconstituciona-lidad de una disposición procesal: la Ley sobre Perturba-ción o Estorbo. Esto hace necesario que, al analizar el pro-blema que confrontamos, la ubiquemos en su justa perspectiva.
La citada Ley sobre Perturbación o Estorbo, cuya cons-titucionalidad se cuestiona, provee un procedimiento o re-medio especial para la emisión de órdenes interdíctales que prohíban “[t]odo lo que fuere perjudicial a la salud, indecente u ofensivo a los sentidos, o que interrumpa el libre uso de la propiedad, de modo que impida el cómodo goce de la vida o de los bienes ...” Ley Núm. 22, supra. En este tipo de injunction especial, como es lógico presuponer, al preestablecerse por ley las circunstancias en que podría dictarse se le facilita al tribunal la ponderación de los cri-terios que guían el ejercicio de su discreción: la existencia de un remedio adecuado en ley, la irreparabilidad del daño y el balance de intereses. P. R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200, 202 (1975); O.M. Fiss, Injunctions, 2da ed., Nueva York, 1984, pág. 73; J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1979, Cap. IX, pág. 372. La ley también dispone que se podrá conceder daños por los per-juicios recibidos.
El legislador exceptuó de esta disposición procesal, de este remedio especial, “las actividades relacionadas con el culto practicado por las diferentes religiones”. Art. 277, supra. La salvaguarda de los derechos de los ciudadanos *233que pudieran quedar afectados por estas actividades la en-causó por la vía administrativa, a través de la Junta de Calidad Ambiental.
"Cabe señalar que, en cada proceso, los tribunales de pri-mera instancia concederán “el remedio a que tenga dere-cho la parte a cuyo favor se dicte, aun cuando ésta no haya solicitado tal remedio en sus alegaciones”. Regla 43.6 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Ahora bien, en el ámbito procesal propiamente, es norma de conocimiento general que las reglas y leyes pro-cesales “no tienen vida propia, sólo existen para viabilizar la consecución del derecho sustantivo de las partes”, Dá-vila v. Hosp. San Miguel, Inc., 117 D.P.R. 807, 816 (1986), y que puede haber varios procedimientos o remedios dispo-nibles para tramitar un mismo asunto ante los tribunales. Los procedimientos o remedios, dependiendo de lo dis-puesto en cada estatuto en específico, pueden utilizarse en forma concurrente, alterna o exclusiva.
Con los principios antes enunciados en mente, pasemos a considerar el estado de derecho procesal existente cuando los demandantes presentaron su petición de injunction.
En 1974 la Legislatura enmendó la Ley sobre Perturba-ción o Estorbo, Ley Núm. 22, supra, con el propósito de vedar su uso cuando las actividades allí definidas las rea-lizara una institución religiosa como parte de su culto público. Específicamente se dispuso:
... [L]o aquí provisto no podrá aplicarse a las actividades re-lacionadas con el culto público practicado por las diferentes re-ligiones; Disponiéndose que nada de lo aquí dispuesto limitará los poderes de la Junta de Calidad Ambiental para promulgar los reglamentos a que está autorizada por ley.
La Ley sobre Política Pública Ambiental, Ley Núm. 9 de 18 de junio de 1970, según enmendada, en su Art. 11(12), 12 L.P.R.A. sec. 1131(12), por su parte, en lo concerniente a *234las facultades concedidas a la Junta de Calidad Ambiental, dispone:
(12) Establecer normas de calidad y pureza del ambiente, según estimare conveniente y adoptar reglas y reglamentos ne-cesarios y razonables para el control, disminución o eliminación de sonidos nocivos a la salud y al bienestar público. Disponién-dose, que en la adopción de las reglas y reglamentos referentes a los sonidos y a la determinación de cuáles son nocivos a la salud y al bienestar público deberá tomar en cuenta el ejercicio de derechos constitucionales tales como la libertad de culto, la libertad de expresión, la libertad de asociación y el derecho a la privacidad. De esta forma se garantizará el mejor balance de intereses conforme a las tradiciones, valores y patrones cultu-rales del pueblo de Puerto Rico.
La Junta de Calidad Ambiental tendrá jurisdicción exclusiva en primera instancia para dilucidar todo lo relativo a casos de sonidos relacionados con iglesias, templos, lugares de predica-ción, misiones y otros lugares dedicados al culto público con exclusión de cualquier otro foro administrativo o judicial. Cual-quier pleito que se radique en un tribunal de justicia de carácter civil o criminal que se trate de un caso de sonido generado en las instituciones arriba indicadas será trasladado a la Junta de Calidad Ambiental para su dilucidación y adjudicación, sin menoscabo de usar otro recurso establecido por ley. (Enfasis suplido.)
Estas leyes, como correctamente señala el Estado, con-firieron a un organismo administrativo, la Junta de Cali-dad Ambiental, jurisdicción primaria sobre toda actividad relacionada con el culto público practicado por las diferen-tes religiones que pudiera ser “perjudicial a la salud, inde-cente u ofensiv[a] a los sentidos, o que interrumpa el libre uso de la propiedad, de modo que impida el cómodo goce de la vida o de los bienes Art. 277, supra. En otras pala-bras, el legislador estimó que ante la naturaleza de los derechos fundamentales que entraban en juego —derecho a la intimidad de una parte y la libertad de culto de otra— era más apropiado canalizar la dilucidación de estas con-troversias a través de una agencia administrativa la cual, con el peritaje necesario pudiera, al dirimir el conflicto, *235hacer inicialmente el requerido y delicado balance entre estos derechos.
No cabe duda de que la aprobación de la Ley Núm. 22, supra, estuvo matizada de una activa participación por parte de los diferentes sectores religiosos del país y de que el factor precipitante fue la gran concentración convocada por estos movimientos religiosos para protestar de nuestra decisión en Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20 (1974). Sin embargo, no podemos perder de vista el hecho de que el objetivo que persigue, esta pieza legisla-tiva es enteramente legítimo: establecer “un equilibrio sa-ludable entre los intereses de los ciudadanos a disfrutar su intimidad y la necesidad de que haya templos de religión en todos los sectores, accesibles al pueblo, para adorar a Dios [libertad de culto]”. P. del S. 784. Este propósito se pretende lograr canalizando estas controversias a través de la Junta de Calidad Ambiental.
A pesar de este laudable objetivo, la prueba claramente demostró que el esquema administrativo establecido por el Estado resultó inefectivo para salvaguardar el derecho a la intimidad y propiedad de los demandantes.
Ni del historial legislativo ni del texto de la disposición estatutaria se desprende que la intención legislativa fuese vedar la utilización de otros remedios, ya sea para la con-cesión del injunction o de los daños, cuando lo que estu-viese en controversia fueran actividades relacionadas con el culto público practicado por las diferentes religiones. Ante esta situación, el foro de instancia tenía que auscul-tar si había algún otro remedio procesal eficaz disponible para vindicar y salvaguardar los derechos de los deman-dantes, o si inexorablemente tenía que entrar a dilucidar el planteamiento de la inconstitucionalidad de esta ley para poder disponer de la controversia.
Consistentemente hemos resuelto que no abordaremos planteamientos “de índole constitucional cuando se puede disponer del caso en armonía con los intereses [de las *236partes] y en consonancia con los mejores fines de la justicia”. Pueblo ex rel. M.G.G., 99 D.P.R. 925, 927 (1971). Véanse: Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972); Molina v. C.R.U.V., 114 D.P.R. 295, 297 (1983); Rotunda, Nowak, Young, Treatise on Constitutional Law: Substance and Procedure, Minnesota, West Publishing Co., 1986, Vols. 1 y 3, Secs. 2.13(g) y 23.10. El principio básico de la revisión judicial es que “la constitucionalidad de un acto de gobierno [o una ley] sólo puede juzgarse dentro de los lími-tes de una controversia real entre litigantes opuestos, en la cual sea indispensable dictaminar sobre la validez consti-tucional del acto [o ley] para resolver el conflicto surgido entre los litigantes”. E.L.A. v. Aguayo, 80 D.P.R. 552, 601 (1958). Véase R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Inst. Educación Práctica, 1986, Vol. 1, Cap. II, Sec. 8(B) y Cap. IV. En el caso de autos no era indispensable entrar a considerar la constitucionalidad de la Ley Núm. 22, supra, para dispo-ner del mismo.
“Repetidamente hemos resuelto que el carácter y prima-cía del derecho a la intimidad opera ex proprio vigore y puede hacerse valer aun entre personas privadas.” Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 64 (1986). Véanse: P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 339 (1983); Colón v. Romero Barceló, 112 D.P.R. 573, 576 (1982); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); E.L.A., v. Hermandad de Empleados, 104 D.P.R. 436, 440 (1975); Art. II, Sec. 8, Const. E.L.A., L.P.R.A., Tomo 1. También hemos reconocido el injunction clásico como el instru-mento procesal más eficaz para vindicar los derechos cons-titucionales y que “la reivindicación de los derechos constitucionales corresponde y puede reclamarse en pri-mera instancia en los tribunales de justicia sin que tenga jurisdicción original sobre ello el foro administrativo”, García Cabán v. U.P.R., 120 D.P.R. 165 (1987); véase Ortega Cabrera v. Tribunal Superior, 101 D.P.R. 612 (1973), *237cuando se trate de “ ‘un agravio de patente intensidad al derecho del individuo que reclame urgente reparación’...”. Pierson Muller I v. Feijoó, 106 D.P.R. 838, 850 (1978); véanse los casos García Cabán v. U.P.R., supra; Noriega v. Gobernador, 122 D.P.R. 650 (1988).
Cuando lo establecido mediante ley o reglamento se trunca; cuando la realidad no corresponde al esquema pla-nificado, se justifica preterir el foro administrativo y recu-rrir al remedio extraordinario del injunction clásico. No cabe duda que bajo los hechos que el tribunal encontró pro-bados y el estado de derecho procesal vigente, el injunction clásico era el único remedio disponible para poder efectiva-mente salvaguardar el fundamental derecho de los deman-dantes a la intimidad, a vivir en paz en su propia casa. A todo esto le tenemos que añadir el hecho de que la propia Ley sobre Política Pública Ambiental, expresamente dis-pone la posibilidad de un remedio judicial al disponer que cuando se presenta un caso civil de esta naturaleza, el tribunal lo trasladará a la Junta de Calidad Ambiental “sin menoscabo de usar otro recurso establecido por ley”. Tam-poco cabe duda de que procedía el resarcimiento de daños al amparo del Art. II, Sec. 8 de nuestra Constitución, supra, y la jurisprudencia interpretativa de la misma.
Aquí se trataba en esencia “de uno de los valores más preciados de la vida civilizada: la vivienda, que sin ser fas-tuosa, sea tranquila, serena y agradable; el hogar en el cual el ser humano busca tranquilidad espiritual y física luego de un día gastado en la lucha económica de la socie-dad industrial contemporánea”. Torres v. Rodríguez, 101 D.P.R. 177, 178 (1973). Sobre este cardinal derecho para la pacífica convivencia en una sociedad democrática, en Sucn. de Victoria v. Iglesia Pentecostal, supra, págs. 22-23, ex-presamos:
El vértigo de la vida moderna deja libres muy pocos momen-tos para la reflexión sin la cual no habrá un cabal entendí-*238miento de las libertades. Unicamente el hogar brinda esos mo-mentos de serenidad en que además de partir el pan con los suyos pueda el hombre encauzar su existencia y la de su familia entre lo conocido y el arcano que nos ofrece la vida. Sin esa oportunidad para la serenidad y la reflexión que van reducién-dose paulatinamente, ha dicho el Juez Frankfurter, la libertad de pensamiento se torna en burla, y sin libertad de pensa-miento no puede existir una sociedad libre. No concebimos de-recho de posición preferente a la libertad de estar y sentirse tranquilo en su casa. (Escolios omitidos.)
Considerada la naturaleza de los daños que se le esta-ban ocasionando a los demandantes, procedía su resarci-miento al amparo de la disposición constitucional que ga-rantiza el derecho a la intimidad. Dada su irreparabilidad y la inexistencia de un remedio adecuado en ley, también procedía utilizar el recurso de injunction clásico disponible al amparo de la Regla 57 de Procedimiento Civil, 32 L.P.R.A. Ap. III, y los Art. 675 a 677 del Código de Enjui-ciamiento Civil, 32 L.P.R.A. secs. 3521 a 3523; P.R. Telephone Co. v. Tribunal Superior, supra; Cobos Liccia v. Dejean Packing Co., Inc., 124 D.P.R. 896 (1989); Universidad del Turabo v. L.A.I., 126 D.P.R. 497 (1990), voto particular de conformidad emitido por la Juez Asociada Señora Na-veira de Rodón; Wright and Miller, Federal Practice and Procedure: Civil Secs. 2941-2946 (1973); D. Rivé Rivera, Recursos Extraordinarios, Hato Rey, U.I.A., 1989, Cap. 1. Bajo este dinámico remedio procesal, el tribunal conserva jurisdicción para, de ocurrir cambios en las circunstancias, modificar el dictamen a favor o en contra del que resulta obligado y hasta dejarlo sin efecto, si esto fuese necesario. Noriega v. Gobernador, supra. Esto fue precisamente lo que hizo el tribunal al aceptar la estipulación de las partes que declaraba académico el remedio interdictal previa-mente dictado.
Erró, por lo tanto, el tribunal de instancia al entrar a considerar la constitucionalidad de la Ley Núm. 22, supra.
*239HH HH HH
La también impugnada Sec. 1 de la Ley Núm. 21 del Código Penal, supra, nos indica que:
See. 1447. — Ambulancias, carros de bombas y campanas de iglesias, exentos
Quedan exentos del cumplimiento de las sees. 1443 a 1448 de este título los conductores de ambulancias y carros de bombas de incendio mientras estuvieren prestando el servicio apro-piado a la naturaleza de dichos vehículos. No se entenderá que es ruido innecesario el producido por las campanas de las igle-sias en el ejercicio de sus funciones y cultos religiosos, así como tampoco el que puedan generar los cultos o ritos de las iglesias, sectas o denominaciones religiosas debidamente establecidas; Disponiéndose que nada de lo aquí dispuesto limitará los pode-res de la Junta de Calidad Ambiental para promulgar los regla-mentos a que está autorizada por ley.(6)
Con relación a la determinación de inconstitucionalidad de la Ley Núm. 21, supra, tenemos que, además de no ser necesario entrar a determinar la constitucionalidad de la misma para resolver la controversia planteada, la acción presentada por los demandantes no está dirigida contra aquellos llamados a implantar sus disposiciones: la Policía *240de Puerto Rico y los fiscales del Departamento de Justicia. Tampoco surgió dentro de un proceso criminal.
El Estado sólo compareció como interventor para defender la constitucionalidad de las leyes impugnadas. Regla 21.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III. De acuerdo con los Comentarios que acompañaron la Regla 21.3 de Procedimiento Civil de 1979, “[e]sta regla cubre lo dispuesto en la Ley número 47 de 25 de abril de 1931 sobre Sentencias Declaratorias (32 L.P.R.A. sec. 3001) y amplía lo dispuesto en la Ley número 451 de 14 de mayo de 1952 (32 L.P.R.A. sec. 353), haciendo mandatorio el requisito de notificación al Estado en los casos en que se impugna la constitucionalidad de una ley, así como también aquellos en los que se impugna la constitucionalidad de una orden ejecutiva, franquicia o reglamento administrativo, para que el Estado determine si ejercita o no el derecho a inter-venir que le concede el estatuto”. (Enfasis suplido.) 32 L.P.R.A. Ap. III, R. 21.3 n. Bajo esta regla, el Estado, como cuestión de derecho, puede intervenir en un caso al solo efecto de defender “la constitucionalidad de una ley, orden ejecutiva, franquicia o reglamento administrativo del Es-tado Libre Asociado de Puerto Rico ...”, 32 L.P.R.A. Ap. III, R. 21.3. Su interés en el asunto no se extiende más allá de esto.
Estamos ante un caso entre partes privadas encami-nado a dilucidar los intereses privados de éstas. Los de-mandantes pretendían obtener un remedio interdictal contra los demandados para que se les ordenara cesar y desistir de una conducta que les estaba causando daño irreparable al no permitirles disfrutar de paz y tranquili-dad en su hogar. Para vindicar estos intereses privados reclamaron a los demandados el resarcimiento por los da-ños ocasionados.
Un estatuto penal como lo es la Ley Núm. 21, supra, sólo puede ser implantado por el Estado a través de los funcionarios a quienes la ley les impone ese deber y es *241contra éstos, en su carácter oficial, que hay que dirigir cualquier orden interdictal de cesar o desistir o de hacer. Sería el Estado o estos funcionarios en su carácter personal, los llamados a responder por los daños que la acción o inacción hubiese causado a una persona.
Bajo estas circunstancias, faltaban partes indispensables para poder válidamente considerar el planteamiento de inconstitucionalidad de las disposiciones penales de la Ley Núm. 21, supra. Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989). El tribunal, al determinar su inconsti-tucionalidad, realmente emitió una opinión consultiva. E.L.A. v. Aguayo, supra.
Por las razones antes expuestas, estamos conformes y concurrimos con la sentencia que hoy se emite.

(1) La demanda contra Juan Ríos López se desestimó.


(2) Con posterioridad a la presentación de la demanda, la Junta de Calidad Ambiental aprobó un nuevo reglamento.


(3) Entre estas medidas señaló las siguientes:
“1. Colocar paredes acústicas en el templo;
2. Colocar techos acústicos en el [templo];
3. Colocar acondicionador de aire; y
4. Sellar ventanas y cerrar la puerta principal mientras celebran el culto.” Sentencia, pág. 11.


(4) Esta cuantía se divide de la forma siguiente: treinta mil dólares ($30,000) para el codemandante Cayetano Lasso De la Vega, y para los codemandantes, Luis y Nancy Lasso De la Vega López, diez mil dólares ($10,000) a cada uno.


(5) También plantearon que el caso se había convertido en académico y que erró el tribunal de instancia al asumir jurisdicción sobre los demandados que no habían sido emplazados. No les asiste la razón. Con relación a la academicidad estimamos que estamos ante una excepción a dicha doctrina, ya que presentaría una cuestión recurrente y repetitiva, susceptible de evadir la revisión judicial. Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991); El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988). En cuanto a la falta de jurisdicción, cualquier falla en el emplazamiento se subsanó con los actos de sumisión voluntaria realizados por los demandados.
Alegaron, además, que erró el foro de instáncia al conceder honorarios de abogado. Basta con señalar que la determinación de temeridad que da paso a la imposición de honorarios de abogado y la cuantía a concederse, son discrecionales y, salvo abuso en el ejercicio de esta discreción, no intervendremos con dichas determinaciones. B.M. v. D.P.R., 125 D.P.R. 294 (1990), y casos allí citados; Fernán-dez v. San Juan Cement Co., Inc., 118 D.P.R. 713 (1987); Raluan Corp. v. Feliciano, 111 D.P.R. 598 (1981).


(6) Las secciones pertinentes son las Secs. 1 y 4 de la Ley Núm. 71 de 26 de abril de 1940 (33 L.P.R.A. secs. 1443 y 1446), que disponen:

“Sec. 1443. Supresión de ruidos innecesarios

“Por la presente se prohíben los ruidos innecesarios de todas clases provenien-tes del uso del claxon o aparato de alarma en la zona urbana, radios en casas de comercio, cafés y otros sitios públicos, altoparlantes que circulen por las calles con fines comerciales, campanas del tranvía eléctrico, pitos del tren en la zona urbana, bocinas y sirenas de bicicletas, y cualesquiera otros también innecesarios que se produzcan por medio de cualquier otro aparato, utensilio o instrumento, no importa su nombre, naturaleza o denominación.”

“Sec. 1446. Tribunal que conocerá de infracciones; penalidades

“El Tribunal de Distrito conocerá de las violaciones de las secs. 1443 a 1448 de este título, y las mismas serán consideradas como un delito menos grave aparejando multa no menor de veinticinco (25) dólares ni mayor de cien (100) dólares. Dispo-niéndose, que cuando se haya alterado el mecanismo normal de un automóvil con el propósito de producir ruido, la multa no será menor de veinticinco (25) dólares ni mayor de doscientos cincuenta (250) dólares.”